State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 16, 2016                     521508
________________________________

In the Matter of DARNELL
   BALLARD,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

STEVEN E. RACETTE, as
   Superintendent of Clinton
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Lahtinen, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.

                               __________


     Darnell Ballard, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent finding petitioner guilty
of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II disciplinary determination finding him guilty
of violating certain prison disciplinary rules. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to his inmate account. In view of
this, and given that petitioner has received all of the relief to
which he is entitled, the petition is dismissed as moot
                              -2-                  521508

(see Matter of Robinson v Prack, 137 AD3d 1452, 1452 [2016];
Matter of Mercer v Stallone, 137 AD3d 1408, 1408 [2016]).

      Lahtinen, J.P., Egan Jr., Lynch, Devine and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court